Citation Nr: 1144685	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia

THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to October 3, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran had active military service from April 1997 to April 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO, inter alia, denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) in June 2007, and the RO issued a statement of the case (SOC) in December 2007.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in January 2008.

In a subsequent March 2008 rating decision, the RO awarded a temporary 100 percent rating for the Veteran's back disability, based on surgical treatment requiring convalescence, from October 3, 2007 to May 1, 2008. In a June 2008 rating decision, the temporary total rating was extended to July 1, 2008, and in an October 2008 rating decision, the temporary total rating was extended to August 1, 2008.

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington D.C.; a transcript of that hearing is of record.

In June 2010, the matter arrived before the Board.  At that time, the Board denied the Veteran's claims for increased ratings for his low back disability, and also denied entitlement to a TDIU from August 1, 2008.  The Board remanded the Veteran's claim for entitlement to a TDIU prior to October 3, 2007  to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a May 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Prior to October 3, 2007, the Veteran's service-connected disabilities included 
a lumbar spine disability (rated as 20 percent disabling), right lower extremity radiculopathy (rated as 10 percent disabling), left lower extremity radiculopathy (rated as 10 percent disabling), suprapatellar plica resection (rated as noncompensable), and left iliotibial band syndrome (rated as noncompensable); the combined rating for all of these service-connected disabilities was 40 percent.  

3.  Prior to October 3, 2007, the combined rating for the Veteran's service-connected disabilities did not meet the minimum percentage requirements for award of a schedular TDIU, and these disabilities were not shown to prevent him from obtaining or retaining substantially gainful employment during that time.


CONCLUSION OF LAW

The criteria for a TDIU prior to October 3, 2007, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

This appeal involves a claim for a TDIU, which is a claim for increase.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction,  in this case, the RO and AMC.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
In this appeal, in a February 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claims on appeal, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect, and provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of February 2007 and August 2008 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's March 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board finds that no additional RO action to further develop the record is warranted. 

The Board is also satisfied as to substantial compliance with its June 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and readjudicted the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. 4.16(b), in light of all pertinent evidence, to include May 2007 and June 2007 physician letters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO and AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU prior to October 3, 2007.  From August 31, 2006, the date of receipt of the Veteran's claim for a TDIU, until October 3, 2007, the Veteran's service connected disabilities included a lumbar spine disability (rated as 20 percent disabling), right lower extremity radiculopathy (rated as 10 percent disabling), left lower extremity radiculopathy (rated as 10 percent disabling), suprapatellar plica resection (rated as noncompensable), and left iliotibial band syndrome (rated as noncompensable).  The combined rating for these disabilities was 40%.  Consequently, for this time period, the percentage requirement of 4.16(a) was not met.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran's claim for entitlement to a TDIU in this case was received in August 2006.  During the course of the appeal, he was awarded a temporary total evaluation for surgical treatment to his back which required convalescence.  By way of a number of rating decisions extending this temporary rating, the temporary total rating was ultimately awarded from October 3, 2007 to August 1, 2008.  Accordingly, in June 2010, the Board recharacterized the claim as entitlement to a TDIU prior to October 3, 2007, and after August 1, 2008.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that if a 100 percent schedular rating is warranted, the Veteran is not also entitled to TDIU).  In the June 2010 decision, the Board denied entitlement to a TDIU after August 1, 2008. 

The claim for entitlement to a TDIU prior to October 3, 2007 was remanded by the Board in June 2010 because it did not appear that the RO had considered two statements from the Veteran's treating physicians dated from May 2007 and June 2007 indicating that he was unemployable during the time period in question.  The Board noted that these opinions were not contradicted by any other medical opinion of record.  The Board noted, however, that it was unable to award an extra-schedular TDIU at that time and was instead procedurally required to remand the matter to the RO for further consideration.

In November 2010 the RO referred the matter to the Director of Compensation and Pension (C&P) Services to determine whether a TDIU on an extra-schedular basis was warranted prior to October 3, 2007.  In January 2011, the Director of C&P determined that entitlement to a TDIU on an extra-schedular basis was not established for the time period in question.  The Director found that May 2007 and June 2007 references to the Veteran being incapacitated for the time period in question were unclear.  The Director further found that the Veteran's symptoms as documented in July 2007, May 2007, February 2007, December 2006, and November 2006 did not demonstrate that the Veteran's service-connected disability rendered him unemployable.   The Director also noted that no periods of hospitalization or surgery for the Veteran's lumbar spine were documented.  For all of these reasons, the Director could not find that a TDIU on an extra-schedular basis prior to October 3, 2007 was warranted.  

While the Board cannot assign an extra-schedular rating in the first instance, if the Director of C&P determines that an extra-schedular rating is not warranted, the Board then has jurisdiction to decide the extra-schedular claim on the merits. See Barringer v. Peake, 22 Vet. App. 242 (2008).  In fact, the Court has held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C&P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Broan, 9 Vet. App. 88, 96-97 (1996) (stating that once Board properly refers an extra-schedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular [sic] rating aspect of this claim .")  See also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.")

On review of the record, the Board, finds-consistent with the C&P Director's January 2011 findings-that, for the period prior to October 3, 2007, objective evidence simply does not establish that Veteran's service connected disabilities rendered him unable to obtain or retain substantially gainful employment.

Initially, the Board recognizes that the Veteran was not employed during the pertinent time period.  The record reflects that the Veteran finished school through the twelfth grade. After service, he worked as a quality assurance manager for a maritime engineering company, and an assistant quality assurance director for a marine hydraulic company.  The record shows that the Veteran lost his job with the maritime engineering company in July 2006.  He testified at the March 2010 hearing that he lost this position due to the large amounts of time he was missing from work due to his back symptoms.  See Hearing Transcript, pp. 8-9.  He testified that he was not actually fired from his position, but allowed to resign due to numerous absences.  He testified that his former employer has since gone out of business and that he was unable to obtain documentation relating to the circumstances of his departure.  Id.  The Veteran does not dispute that he regained employment in 2008 and indeed, the record consistently shows that the Veteran has put forth great effort to achieve this.  As noted by the Board in June 2010, the Veteran primarily seeks a TDIU for the limited time period addressed by the claim at bar.

As described by the C&P director, the medical symptomatology during the pertinent time frame does not support that the Veteran was unable to obtain any type of substantially gainful employment.  For example, in a June 18, 2007 neurosurgery outpatient treatment note, the Veteran's gait was described as stable and balanced.  His range of motion was decreased.  In May 2007, ambulation was normal.  The Veteran exhibited pain during flexion and extension.  No major neurological deficits were noted and an MRI revealed moderate degenerative disc disease.  On VA examination in February 2007, the Veteran had an abnormal gait.  He did not use any assistive devices for ambulation.  Range of motion testing of the lumbar spine revealed 70 degrees of flexion, 20 degrees of extension, and 20 degrees each of right and left lateral rotation and right and left lateral flexion.  Muscle spasm and tenderness were noted.  In December 2006, the Veteran complained of back pain with radiating pain into the legs.  The physician stated that muscle strength was normal and that the Veteran was able to flex forward without difficulty, but experienced more pain on extension.  Electromyography testing conducted in November 2006 was reportedly normal. 

The record additionally reflects that the Veteran was denied entitlement to Social Security Administration disability payments, as well as unemployment benefits.  He testified at the March 2010 hearing that the paperwork related to his unemployment claim was unavailable.  See Hearing Transcript, p. 10. 

In support of his claim, the Veteran argues that two medical statements support his unemployability during the pertinent time period.  In a June 2007 statement of Eric Oberlander, M.D., Dr. Oberlander indicated that the Veteran has been under the care of the Neurosurgery Department since August 2006 and had an anterior lumbar interbody fusion procedure upcoming.  Dr. Oberlander offered the opinion that, "since August of 2006 [the Veteran] has not been able to seek gainful employment because he has been incapacitated by his spinal disc condition. We are very hopeful that after [the Veteran] has his surgery and convalescent time he may go back to performing his regular work duties."  In a May 2007 statement of Harold Smuckler, D.O., the Veteran's primary care physician, Dr. Smuckler opined that the Veteran was unable to perform any gainful employment between June 6, 2006 and August 18, 2006 because he was incapacitated by his spinal disc condition.

The Board finds that these statements have little, if any, probative value because they appear to be contradicted by other evidence.  In Dr. Oberlander's June 2007 statement, he indicates that the Veteran could not work from August 2006 onward.  However, in an August 2006 VA treatment record authored by Dr. Smuckler, Dr. Smuckler stated the Veteran was able to resume "full duty" from September 18, 2006 onward.  He went on to specify that from August 16th to 23rd, the Veteran could perform half days of desk duty only with no lifting or climbing.  From August 24th through 30th he could perform full days of desk duty only, with no lifting or climbing.  From August 31st through September 8th he could perform half days of desk duty combined with half days of field duty with no climbing.  From September 9th through September 18th he could perform half days of desk duty combined with half days of full duty without restriction.

In the May 2007 letter of Dr. Smuckler, Dr. Smuckler stated the Veteran could not work from June 6, 2006 to August 18, 2006.  At the outset, the Board points out that this pertains to a time period prior to the filing of the TDIU claim.  Further, Dr. Smuckler's May 2007 statement is contradicted by his own earlier statement in a June 2006 VA treatment record that the Veteran could perform "light duty" from June 30, 2006 onward.

The June 2007 and May 2007 statements are further unclear as to whether the Veteran was unable to perform any type of employment, including sedentary work, during the pertinent time frame.  

The Board acknowledges that the evidence may support a finding that, due to the combined effects of his disabilities, the Veteran could not perform manual labor during the time period in question, such as his work with the maritime engineering company.  However, the inability to perform prior employment, alone, is not dispositive of the unemployability question.  The central inquiry here is whether the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment prior to October 3, 2007.  The Board finds that the overall evidence does not support such a finding.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997)).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for a TDIU prior to October 3, 2007, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The claim for a TDIU prior to October 3, 2007, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


